DETAILED ACTION
The present Office action is in response to the amendments filed on 10 DECEMBER 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on 10 DECEMBER 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,939,068 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: among the most relevant prior-arts of record there is no teaching or suggestion for the claim as a whole. What is well-known in the prior-art is for a user to request video images at some resolution and the images being superimposed on another image or a portion of the image to be of higher resolution[1][2]. Acquiring such images is also well-known with the use of multiple cameras and/or lenses for producing images with multiple resolutions[1]-[10]. Additionally, the wide-angled image can be originally generated having higher resolution and be displayed at a lower resolution[6][11]. Furthermore, performing projection transformation on an image is well-known for spherical images[12]. However, the exact process of generating the wide-angle low-resolution and narrow-angle resolution based on a wide-angle resolution and requesting the interchangeability between these resolutions originating from the one image in combination with the rest of the claim limitations is not obvious over the prior-art. For these reasons as well as the enabling portions of the specification, the claims are held allowable.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well for the further limitations set forth.
Any comments considered necessary by the Applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 are allowed.

Conclusion
Pertinent prior-art references to be made of record:
[1] JP 2006-340091 A  (hereinafter “Oya”). The disclosure of Oya describes a camera server that provides a user with video feed of a wide-angle image having a partial image (e.g., narrow-angle image) superimposed thereon. The user requests video feed and can control the area of which to receive the partial image with respect to the wide-angle image. See FIG. 4, with user controls 460 and display area 520. Furthermore, the partial image is provided at a higher resolution than the wide-angle image. See FIG. 3.
[2] US Publication No. 2012/0007866 A1 (hereinafter “Tahan”). The disclosure of Tahan describes a system for viewing portions of an image in high resolution and in context with a full image. See Abstract. A user views only a portion at a high-resolution and the rest at a base-resolution that is a lower resolution. See ¶ [0031] and FIG. 1.
[3] U.S. Publication No. 2015/0145950 A1 (hereinafter “Murphy”). The disclosure of Murphy describes capturing a large field-of-view image (e.g., wide-angle image) and a small field-of-view image (e.g., narrow-angle image) of an overlapping field-of-view and superimposing the small field-of-view image over the large field-of-view image. See FIGS. 1-2.
[4] U.S. Publication No. 2015/0207999 A1 (hereinafter “Han”). The disclosure of Han describes generating a composite image by combining a first image with second image, with each image being taken at different focal lengths. See FIG. FIG. 3.
[5] U.S. Publication No. 2017/0324899 A1 (hereinafter “Ohba”). The disclosure of Ohba describes synthesizing images from a first camera with a second camera characterized by having a wider field of view and a lower resolution. See ¶ [0010] and FIG. 7.
[6] U.S. Publication No. 2002/0075258 A1 (hereinafter “Park”). The disclosure of Park describes a surveillance system capable of generating a spherical panorama at a very high resolution using various images with a low resolution. See FIG. 5, steps 505 and 507. When displaying, a low resolution portion of the panorama is created and a high resolution image is superimposed thereon. See FIG. 5, steps 503, 509, and 511.
[7] U.S. Publication No. 2020/0096334 A1 (hereinafter “Ohtomo”). The disclosure of Ohtomo describes superimposing a narrow-angle image on a wide-angle image and displaying the superimposed image. See ¶ [0108] and FIG. 5.
[8] U.S. Publication No. 2019/0206075 A1 (hereinafter “Ganguli”). The disclosure of Ganguli describes a stereo camera with multi-resolution, where the center narrow field is of a higher resolution than the outer wider field. See ¶ [0031] and FIG. 2B.
[9] U.S. Publication No. 2010/0238327 A1 (hereinafter “Griffith”). The disclosure of Griffith describes a wide image with a low resolution and a tele image (e.g., narrow-angle image) with a high resolution and creating masks for superimposing the tele image onto the wide image. See FIG. 2.
[10] U.S. Publication No. 2002/0152557 A1 (hereinafter “Elberbaum”). The disclosure of Elberbaum describes a first television camera capturing a wide angle view and a second television camera capturing a narrow angle image and combining the narrow angle image into the wide angle view. See FIG. 2.
[11] U.S. Publication No. 2010/0103291 A1 (hereinafter “Koyama”). The disclosure of Koyama describes using a wide angle image for detecting an object of interest and then taking a narrow angled image. Additionally, the wide angle image can be modified to reduce resolution. See ¶ [0106] and FIGS. 13-14.
[12] U.S. Publication No. 2017/0330337 A1 (hereinafter “Mizutani”). The disclosure of Mizutani describes image processing for distortion correction and projective transformation. The projective transformation corrects misalignment for overlapping portions of images in a composite image. See ¶ [0004].A

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481